IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40331

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 500
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 22, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAMES EDWARD BRIDGES,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with three-year determinate term for grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       James Edward Bridges was convicted of grand theft, Idaho Code § 18-2403(1). The
district court imposed a unified ten-year sentence with a three-year determinate term, but after a
period of retained jurisdiction, suspended the sentence and placed Bridges on probation.
Subsequently, Bridges admitted to violating several terms of the probation. The district court
revoked probation but reinstated probation with the condition that Bridges enroll in and
successfully complete the Ada County Drug Court program. Upon completion of Drug Court,
Bridges was again placed on probation. A second report of probation violation was filed and the
district court revoked probation and ordered a second period of retained jurisdiction. Bridges



                                                1
completed retained jurisdiction and was placed on probation for ten years. Following a third
report of probation violation, the district court revoked probation and ordered execution of the
original sentence. Bridges appeals, contending that the district court abused its discretion in
failing to sua sponte reduce his sentence upon revocation of probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Bridges’ original sentence without modification. Therefore, the order revoking
probation and directing execution of Bridges’ previously suspended sentence is affirmed.




                                                 2